DETAILED ACTION
Response to Amendment
Applicants’ response to the last Office Action, filed on 05/03/2021 has been entered and made of record.
Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that there would be no expectation based on Ueda and Suzuki, that tracking of a target would be improved by adjusting the image data of Yasuhisa and that based on Ueda and Suzuki, the skilled person would not be motivated to adjust the image data of Yasuhisa prior to binarization and tracking of a target, the Examiner respectfully disagrees.  Firstly, Examiner notes that nowhere in the claim limitations does it recite that tracking of a target would be improved by adjusting image data.  In addition, Examiner notes that Yasuhisa discloses the concept of receiving the image data, extracting pixel data of a specific color, binarizing the extracted pixel data, and using the binarizing image data as a basis to drive an actuator to track a target of the specific color.  What Yasuhisa does not specifically disclose is the adjusted image data and performing the extracting of pixel data of the specific color from the adjusted image data.  Prior arts Ueda et al. and Suzuki et al. disclose the rest of the limitations of the claim regarding the adjusted image data.  Specifically, Ueda et al teaches a similar concept of extracting a specific color of an image, where the image is adjusted first using an adjustment parameter and then pixel data of a specific color from the adjusted image data is extracted, whereby doing so allows for correctly and more easily extracting a color region of a specific color.  Thus, Yasuhisa would be modified to, instead of extracting pixel data of a specific color from the received image data, extract pixel data of a specific color from the adjusted image data as taught in Ueda et al.  In this way, the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhisa (See Translated Version of JP2003-259352) in view of Ueda et al. (US 2012/0218439) and Suzuki et al. (US 2002/0167596).
With regards to claim 1, Yasuhisa discloses an image processor, comprising: 
processing circuitry configured to (Para. 0016 lines 1-4, 0018 lines 3-4, “CPU”): 
receive image data from a pixel section including pixels of a plurality of colors (Para. 0016 lines 1-4, 0019 lines 5-8, “color”); 
extract pixel data of a specific color from the image data; (Para. 0021 lines 1-4, 0038 lines 1-3, 0039 lines 1-4, 0040 lines 1-3, “binary image” “object of the specific color”);
binarize the extracted pixel data to provide binarized image data in which image data of the specific color has a first binary value and image data of colors other than the specific color has a second binary value (Para. 0021 lines 1-4, 0038 lines 1-3, 0039 lines 1-4, 0040 lines 1-3, Fig. 9, “binary image” “object of the specific color”); and 
use the binarized image data as a basis to drive an actuator that causes the pixel section to track a target of the specific color (Para. 0016 lines 1-6, 0017 lines 7-9, 0021 lines 1-4, 0055 lines 1-4, 0056 lines 1-5, “PTZ drive” “tracking”).
Yasuhisa discloses extracting pixel data of a specific color from the image data, but does not explicitly teach an adjusted image data and extracting pixel data of a specific color from the adjusted image data. 
However, Ueda et al. teaches the concept of an image data including pixels of a plurality of colors and providing an adjusted image data by adjusting a color level in each of the pixels using an adjustment parameter and then extracting pixel data of a specific Para. 0025 lines 1-6 and 14-26, 0026 lines 1-5, 0039 lines 1-5, 0040 lines 1-7, 0042 lines 1-5 and 13-17, “second white balance adjustment” “white balance gain” “extract a color region of a specific color”) in order to correctly and easily extract a color region of a specific color (Para. 0001 lines 3-4, 0042 lines 13-17, “correctly and easily extract a color region of a specific color”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of providing an adjusted image data by adjusting a color level in each of the pixels using an adjustment parameter of white balance gain and then extracting pixel data of a specific color from the adjusted image data as taught by Ueda et al. into the image processor of Yasuhisa.  Thus, Yasuhisa would be modified to provide adjusted image data by adjusting a color level in each of the pixels of the received image data using an adjustment parameter (white balance gain) and extract the pixel data of the specific color from the adjusted image data adjusted by the adjustment parameter instead of the received image data.  The motivation for this would be to correctly and easily extract the pixel data of the specific color.
The combination of Yasuhisa and Ueda et al. discloses the concept of providing an adjusted image data by using an adjustment parameter which allows for correctly and easily extracting pixel data of a specific color, but does not explicitly teach to provide the adjusted image data by integrating the received image data of each of the plurality of colors in each of the pixels in a predetermined period; calculating a ratio of respective colors in each pixel of the integrated image data to provide an adjustment parameter; and multiplying the image data by the adjustment parameter on a pixel-by-pixel basis to provide adjusted image data.
Para. 0055 lines 1-4 and 7-12, 0071 lines 1-6, “multiplied” “white balance gain”), where the adjustment parameter is provided by integrating the image data of each of the plurality of colors in a predetermined period of one image (Para. 0057 lines 1-7, 0065 lines 1-14, 0069 lines 1-6, “total sums”) and calculating a ratio of respective colors in each of the pixels in the integrated image data to provide the adjustment parameter (Para. 0070 lines 1-5, 0071 lines 1-6, “white balance gains”), in order to improve the white balance adjustment (Para. 0005 lines 1-6, “improvement”).  In addition, while the combination of Yasuhisa and Ueda et al. discloses providing the adjusted image data by adjusting the color level by using an adjustment parameter (white balance gain), Suzuki et al. also discloses providing the adjusted image data by adjusting the color level by using an adjustment parameter (white balance gain), by multiplying the image data by the adjustment parameter, where the adjustment parameter is provided by integrating the image data of each of the plurality of colors in a predetermined period and calculating a ratio of respective colors in each pixel of the integrated image data.  In both cases, the adjusted image is provided by adjusting the color level of the image data using an adjustment parameter (the white balance gain).  Thus, the combination of Yasuhisa and Ueda et al. would be modified to, in providing the adjusted image data using an adjustment parameter, instead of just adjusting the color level of the image data using the white balance gain parameter, adjust the color level of the image data by multiplying the image data by the white balance gain parameter, where the white balance gain parameter is calculated by integrating the image data of each of the colors in the pixels in a predetermined period and calculating a ratio of respective colors in each pixel of the integrated image data.

With regards to claim 2, the combination of Yasuhisa, Ueda et al., and Suzuki et al. discloses the image processor according to claim 1, wherein the processing circuitry is configured to (Yasuhisa: Para. 0016 lines 1-4, 0018 lines 3-4, “CPU”) compare color components in each of the pixels in the image data multiplied by the adjustment parameter and to extract pixel data of the specific color (Yasuhisa: Para. 0038 lines 1-3, 0040 lines 1-3, “binary image” “object of the specific color”, Ueda et al.: Para. 0042 lines 1-5 and 13-17, “comparing”).
With regards to claim 4, the combination of Yasuhisa, Ueda et al., and Suzuki et al. discloses the image processor according to claim 1, wherein the processing circuitry is configured to generate, on a basis of the binarized image data, information for driving of an actuator that tracks a target of the specific color (Yasuhisa: Para. 0016 lines 1-6, 0017 lines 7-9, 0021 lines 1-4, 0055 lines 1-4, 0056 lines 1-5, “tracking”).
With regards to claim 6, Yasuhisa discloses an imaging device, comprising: 
Para. 0015 lines 1-3, “CCD”) including pixels of a plurality of colors (Para. 0016 lines 1-4, 0019 lines 5-8, “color”); and
processing circuitry configured to (Para. 0016 lines 1-4, 0018 lines 3-4, “CPU”): 
receive image data from a pixel section (Para. 0016 lines 1-4, 0019 lines 5-8, “color”); 
extract pixel data of a specific color from the image data; (Para. 0021 lines 1-4, 0038 lines 1-3, 0039 lines 1-4, 0040 lines 1-3, “binary image” “object of the specific color”);
binarize the extracted pixel data to provide binarized image data in which image data of the specific color has a first binary value and image data of colors other than the specific color has a second binary value (Para. 0021 lines 1-4, 0038 lines 1-3, 0039 lines 1-4, 0040 lines 1-3, Fig. 9, “binary image” “object of the specific color”); and 
use the binarized image data as a basis to drive an actuator that causes the pixel section to track a target of the specific color (Para. 0016 lines 1-6, 0017 lines 7-9, 0021 lines 1-4, 0055 lines 1-4, 0056 lines 1-5, “PTZ drive” “tracking”).
Yasuhisa discloses extracting pixel data of a specific color from the image data, but does not explicitly teach an adjusted image data and extracting pixel data of a specific color from the adjusted image data. 
However, Ueda et al. teaches the concept of an image data including pixels of a plurality of colors and providing an adjusted image data by adjusting a color level in each of the pixels using an adjustment parameter and then extracting pixel data of a specific color from the adjusted image data (Para. 0025 lines 1-6 and 14-26, 0026 lines 1-5, 0039 lines 1-5, 0040 lines 1-7, 0042 lines 1-5 and 13-17, “second white balance adjustment” “white balance gain” “extract a color region of a specific color”) in order to correctly and easily extract a color region of a specific color (Para. 0001 lines 3-4, 0042 lines 13-17, “correctly and easily extract a color region of a specific color”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of providing an adjusted image data by adjusting a color level in each of the pixels using an adjustment parameter of white balance gain and then extracting pixel data of a specific color from the adjusted image data as taught by Ueda et al. into the imaging device of Yasuhisa.  Thus, Yasuhisa would be modified to provide adjusted image data by adjusting a color level in each of the pixels of the received image data using an adjustment parameter (white balance gain) and extract the pixel data of the specific color from the adjusted image data adjusted by the adjustment parameter instead of the received image data.  The motivation for this would be to correctly and easily extract the pixel data of the specific color.
The combination of Yasuhisa and Ueda et al. discloses the concept of providing an adjusted image data by using an adjustment parameter which allows for correctly and easily extracting pixel data of a specific color, but does not explicitly teach to provide the adjusted image data by integrating the received image data of each of the plurality of colors in each of the pixels in a predetermined period; calculating a ratio of respective colors in each pixel of the integrated image data to provide an adjustment parameter; and multiplying the image data by the adjustment parameter on a pixel-by-pixel basis to provide adjusted image data.
However, Suzuki et al. discloses the concept of providing the adjusted image data by adjusting the color level of the image data by multiplying the image data by the adjustment parameter on a pixel-by-pixel basis (Para. 0055 lines 1-4 and 7-12, 0071 lines 1-6, “multiplied” “white balance gain”), where the adjustment parameter is provided by integrating the image data of each of the plurality of colors in a Para. 0057 lines 1-7, 0065 lines 1-14, 0069 lines 1-6, “total sums”) and calculating a ratio of respective colors in each of the pixels in the integrated image data to provide the adjustment parameter (Para. 0070 lines 1-5, 0071 lines 1-6, “white balance gains”), in order to improve the white balance adjustment (Para. 0005 lines 1-6, “improvement”).  In addition, while the combination of Yasuhisa and Ueda et al. discloses providing the adjusted image data by adjusting the color level by using an adjustment parameter (white balance gain), Suzuki et al. also discloses providing the adjusted image data by adjusting the color level by using an adjustment parameter (white balance gain), by multiplying the image data by the adjustment parameter, where the adjustment parameter is provided by integrating the image data of each of the plurality of colors in a predetermined period and calculating a ratio of respective colors in each pixel of the integrated image data.  In both cases, the adjusted image is provided by adjusting the color level of the image data using an adjustment parameter (the white balance gain).  Thus, the combination of Yasuhisa and Ueda et al. would be modified to, in providing the adjusted image data using an adjustment parameter, instead of just adjusting the color level of the image data using the white balance gain parameter, adjust the color level of the image data by multiplying the image data by the white balance gain parameter, where the white balance gain parameter is calculated by integrating the image data of each of the colors in the pixels in a predetermined period and calculating a ratio of respective colors in each pixel of the integrated image data.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yasuhisa and Ueda et al. to replace the technique of providing the adjusted image data by adjusting a color level in each of the pixels by using an adjustment parameter with providing the adjusted image data by adjusting the color level by multiplying the image data by the adjustment 
With regards to claim 7, Yasuhisa discloses an image processing system provided with an imaging device and an actuator that causes the imaging device to perform shooting while tracking a target of a specific color (Para. 0016 lines 1-6, 0017 lines 7-9, 0021 lines 1-4, 0055 lines 1-4, 0056 lines 1-5, “PTZ drive” “tracking”), the imaging device, comprising: 
a pixel section (Para. 0015 lines 1-3, “CCD”) including pixels of a plurality of colors (Para. 0016 lines 1-4, 0019 lines 5-8, “color”); and
processing circuitry configured to (Para. 0016 lines 1-4, 0018 lines 3-4, “CPU”): 
receive image data from a pixel section (Para. 0016 lines 1-4, 0019 lines 5-8, “color”); 
extract pixel data of a specific color from the image data; (Para. 0021 lines 1-4, 0038 lines 1-3, 0039 lines 1-4, 0040 lines 1-3, “binary image” “object of the specific color”);
binarize the extracted pixel data to provide binarized image data in which image data of the specific color has a first binary value and image data of colors other than the specific color has a second binary value (Para. 0021 lines 1-4, 0038 lines 1-3, 0039 lines 1-4, 0040 lines 1-3, Fig. 9, “binary image” “object of the specific color”); and 
use the binarized image data as a basis to drive the actuator to cause the pixel section to track a target of the specific color (Para. 0016 lines 1-6, 0017 lines 7-9, 0021 lines 1-4, 0055 lines 1-4, 0056 lines 1-5, “PTZ drive” “tracking”).
Yasuhisa discloses extracting pixel data of a specific color from the image data, but does not explicitly teach an adjusted image data and extracting pixel data of a specific color from the adjusted image data. 
However, Ueda et al. teaches the concept of an image data including pixels of a plurality of colors and providing an adjusted image data by adjusting a color level in each of the pixels using an adjustment parameter and then extracting pixel data of a specific color from the adjusted image data (Para. 0025 lines 1-6 and 14-26, 0026 lines 1-5, 0039 lines 1-5, 0040 lines 1-7, 0042 lines 1-5 and 13-17, “second white balance adjustment” “white balance gain” “extract a color region of a specific color”) in order to correctly and easily extract a color region of a specific color (Para. 0001 lines 3-4, 0042 lines 13-17, “correctly and easily extract a color region of a specific color”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of providing an adjusted image data by adjusting a color level in each of the pixels using an adjustment parameter of white balance gain and then extracting pixel data of a specific color from the adjusted image data as taught by Ueda et al. into the image processing system of Yasuhisa.  Thus, Yasuhisa would be modified to provide adjusted image data by adjusting a color level in each of the pixels of the received image data using an adjustment parameter (white balance gain) and extract the pixel data of the specific color from the adjusted image data adjusted by the adjustment parameter instead of the received image data.  The motivation for this would be to correctly and easily extract the pixel data of the specific color.
integrating the received image data of each of the plurality of colors in each of the pixels in a predetermined period; calculating a ratio of respective colors in each pixel of the integrated image data to provide an adjustment parameter; and multiplying the image data by the adjustment parameter on a pixel-by-pixel basis to provide adjusted image data.
However, Suzuki et al. discloses the concept of providing the adjusted image data by adjusting the color level of the image data by multiplying the image data by the adjustment parameter on a pixel-by-pixel basis (Para. 0055 lines 1-4 and 7-12, 0071 lines 1-6, “multiplied” “white balance gain”), where the adjustment parameter is provided by integrating the image data of each of the plurality of colors in a predetermined period of one image (Para. 0057 lines 1-7, 0065 lines 1-14, 0069 lines 1-6, “total sums”) and calculating a ratio of respective colors in each of the pixels in the integrated image data to provide the adjustment parameter (Para. 0070 lines 1-5, 0071 lines 1-6, “white balance gains”), in order to improve the white balance adjustment (Para. 0005 lines 1-6, “improvement”).  In addition, while the combination of Yasuhisa and Ueda et al. discloses providing the adjusted image data by adjusting the color level by using an adjustment parameter (white balance gain), Suzuki et al. also discloses providing the adjusted image data by adjusting the color level by using an adjustment parameter (white balance gain), by multiplying the image data by the adjustment parameter, where the adjustment parameter is provided by integrating the image data of each of the plurality of colors in a predetermined period and calculating a ratio of respective colors in each pixel of the integrated image data.  In both cases, the adjusted image is provided by adjusting the color level of the image data using an adjustment 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yasuhisa and Ueda et al. to replace the technique of providing the adjusted image data by adjusting a color level in each of the pixels by using an adjustment parameter with providing the adjusted image data by adjusting the color level by multiplying the image data by the adjustment parameter, where the adjustment parameter is provided by integrating the image data of each of the plurality of colors in the pixels in a predetermined period and calculating a ratio of respective colors in each pixel of the integrated image data as taught by Suzuki et al. since one of ordinary skill in the art would have been able to carry out such a substitution and the results from the substitution would be predictable to improve the adjustment of the color level of the image data and thus improve the adjusted image data.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662